LECHE, J.
Plaintiff sues for five thousand dollars damages “for shame, mortification and mental suffering” resulting from false and malicious statements and utterances made against him by defendant in the presence of others. The trial judge awarded him one hundred dollars and from that judgment, defendant has appealed to this court.
The amount of damages claimed is not for personal or physical injury, and is so glaringly inflated that we are nevertheless assuming jurisdiction, an issue not suggested or pleaded by the appellee.
At a meeting of the farmers composing the Hungarian Colony near Albany, in the Parish of Livingston, of which both plaintiff and defendant are members, it was suggested that a small donation be made to help defray the expenses of a proposed public school festival. A discussion arose in regard to the financial condition of the association and plaintiff objected to the giving away of any funds while the society was in debt. These good and ordinarily peaceable citizens are very emotional and excitable. Arguments began to wax warm and in short defendant became very irate and walking up to plaintiff applied to him very vulgar and insulting epithets which it would do no good to reproduce in this opinion.
Such is our finding from the testimony and such was the finding of the trial *305judge. The defense is in the nature of a denial and that excludes and is inconsistent with every other defense.
We see no reason to reverse or amend the judgment of the district court on this pure question of fact. It is therefore affirmed.